DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
                                     
                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 11-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 3, 11-12 and 15-16 recite the limitation “the impingement baffle”. There is insufficient antecedent basis for this limitation in the claim since previously mention a plurality of impingement baffles. For examination purposes, the limitation is being considered as -- one of the plurality of impingement baffles --.
      
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 4,199,958) in view of Dillon (US 3,729,773).
In regards to claim 1, Masuda discloses a system (refer to Figs. 1-2 and 9-10) comprising: a chilling assembly (a chilling apparatus; Figs. 1 and 9) further comprising: a liquid flow assembly (a water supplying device 2 and water source from water tank; refer to col.3, lines 25-29); an airflow assembly (air chilling units 1); a plurality of impingement baffles (baffle plates 9, guide plates 38, fixed baffle plates 91, folding baffle plates 92 and 93; refer to Figs. 4-6) comprising a closed upper portion (the folding top portion) which is narrower than a bottom opened portion (the two spread lower portion of folding portion), (as can be seen in Fig. 4); and a baffle hanger (retainers 92d and 92e)attached to each of the plurality of impingement baffles (92) and a conveyor assembly (an assembly of conveyor 8 that comprises a rail 81 and shackle 82) that conveys product (broiler carcasses A) through said chilling assembly, wherein said product (A) is cooled (refer to col.1, lines 14-16) the conveyor assembly (assembly of 8) comprising: a bottom frame (floor frame 33) connected to a top frame (ceiling support frame 35) with at least one structural riser (frame 15), but fails to explicitly teach wherein the top frame comprises a first sloped table bed and a second sloped table bed. 
        Dillon teaches a system (refer to Fig. 6) wherein the top frame (corresponding to frame of top housing 30) comprises a first sloped table bed (sloped sub zone table bed 56) and a second sloped table bed (sloped sub zone table bed 32), (refer to Par. 5, lines 40-50).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda such that the top frame comprises a first sloped table bed and a second sloped table bed as taught by Dillon in order to chilled liquid sprayed from nozzles 112 is collect the sprayed chilled liquid and route through drain pipes (refer to col.5, lines 40-50 of Dillon). 
In regards to claim 7, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach further comprising: a drainage and waste assembly configured to collect waste.
         Dillon teaches a system (refer to Fig. 2) further comprising a drainage and waste assembly (drain pan 62 and a drain leading into drain outlet conduit 67; Fig. 2) configured to collect waste (refer to col.3, lines 51-53).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a drainage and waste assembly configured to collect waste as taught by Dillon in order to drain the used sprayed fluid (refer to col.3, lines 51-53 of Dillon). 
In regards to claim 8, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 7, but fails to explicitly teach wherein said drainage and 
        Dillon further teaches wherein said drainage and waste assembly further comprises: a drain pan (drain pan 62; Fig. 2) configured under a meeting point (meeting point of drain outlet conduit 67; Fig. 2) of the first table bed (left side slope of drain pan 62; Fig. 2) and the second table bed (right side slope of drain pan 62; Fig. 2), said first table bed and said second table bed being sloped toward said meeting point (meeting point of drain outlet conduit 67).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a drain pan configured under a meeting point of a first table bed and a second table bed, said first table bed and said second table bed being sloped toward said meeting point as taught by Dillon in order to drain the used sprayed fluid (refer to col.3, lines 51-53 of Dillon). 
In regards to claim 10, Masuda discloses a product cooling system (Figs. 1 and 9) comprising: a chilling assembly (a chilling apparatus; Fig. 1) further comprising: a liquid flow assembly (a water supplying device 2 and water source from water tank; refer to col.3, lines 25-29) further comprising: a main conduit (piping connecting water source from water tank to delivery conduit 2; piping 20; refer to col.3, lines 25-29; Figs. 1), at least one delivery conduit (delivery conduit 2 including each piping to nozzles 2a; piping 20; refer to col.3, lines 25-29; Fig. 1) attached to said main conduit, and at least one nozzle (a plurality of spray nozzles 2a) attached to said at least one delivery conduit (2) wherein liquid is distributed onto a product (broiler carcasses A) from said at least one nozzle (2a), (col.3, lines 18-20); a plurality of impingement baffles (baffle plates 9, guide plates 38, fixed baffle plates 91, folding baffle plates 92 and 93; refer to Figs. 4-6) comprising a closed upper portion (the folding top portion) which is narrower than a bottom opened portion (the two spread lower portion of folding portion), (as can be seen in Fig. 4); and a baffle hanger (retainers 92d and 92e) attached to each of the plurality of impingement baffles (92); and 
        an airflow assembly (air chilling units 1) further comprising: an air pump (fans 7 is being considered as air pumps since they are circulating cold air forced to blow out through the blowoffs 61 at the air chamber 6 by means of the driven fans 7; refer to col.5, lines 32-34) and at least one input conduit (cold air vent pipes 14 and blowoffs 61, 13) wherein said air pump (7) drives an airflow through said at least one input conduit (14/61/13); a conveyor assembly (an assembly of conveyor 8 that comprises a rail 81 and shackle 82) that conveys said product (A) through said chilling assembly (1), (as can be seen in Figs. 9-11), the conveyor assembly (assembly of 8) comprising: a bottom frame (floor frame 33) connected to a top frame (ceiling support frame 35) with at least one structural riser (frame 15), but fails to explicitly teach wherein the top frame comprises a first sloped table bed and a second sloped table bed; and a drain pan configured below said conveyor assembly for collecting drainage and waste.  
        Dillon teaches a system (refer to Fig. 6) wherein the top frame (corresponding to frame of top housing 30) comprises a first sloped table bed (sloped sub zone table bed 56) and a second sloped table bed (sloped sub zone table bed 32), (refer to Par. 5, lines 40-50).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda such that the top frame comprises a first sloped table bed and a second sloped table bed as taught by Dillon in order to chilled liquid sprayed from nozzles 112 is collect the sprayed chilled liquid and route through drain pipes (refer to col.5, lines 40-50 of Dillon). 
        Dillon further teaches the system (refer to Fig. 2) wherein a drain pan (drain pan 62; Fig. 2) configured below said conveyor assembly (24) for collecting drainage and waste (collecting at floor tray 62 and drain at outlet conduit 67; Fig. 2).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a drain pan configured below said conveyor assembly for collecting drainage and waste as taught by Dillon in order to drain the used sprayed fluid (refer to col.3, lines 51-53 of Dillon). 
In regards to claim 11, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Masuda teaches wherein said airflow assembly (1) further comprises: a baffle cutout (cutouts 91a) in a side panel (side portion of baffle 91; Fig. 4) configured so that an exterior end (one exterior top end of baffle 91; Fig. 4) of the impingement baffle (91) fits (via bolts and nuts 91d) through the baffle cutout (91a); wherein the plurality of impingement baffles (9, 38, 91, 92, 93) direct said airflow (cold air), (refer to col.5, lines 8-10 and col.8, lines 30-31; wherein baffle plates 9 for guiding the cold air) driven through said at least one input conduit (14/61/13) onto said conveyor assembly (8/82/81).  
In regards to claim 14, Masuda discloses a product cooling method comprising: transporting a product (broiler carcasses A) on a conveyor assembly (an assembly of conveyor 8 that comprises a rail 81 and shackle 82) the conveyor assembly (assembly of 8) comprising: a bottom frame (floor frame 33) connected to a top frame (ceiling support frame 35) with at least one structural riser (frame 15); damping said product on said conveyor assembly with a liquid flow assembly (a water supplying device 2 and water source from water tank; refer to col.3, lines 25-29); and driving an airflow (cold air flow via vents 14, blowoffs 13, 61 and fans 7) onto said product (A) on said conveyor assembly (8/81/82) with an airflow assembly (air chilling units 1) and a plurality of impingement baffles (baffle plates 9, guide plates 38, fixed baffle plates 91, folding baffle plates 92 and 93; refer to Figs. 4-6) comprising a closed upper portion (the folding top portion) which is narrower than a bottom opened portion (the two spread lower portion of folding portion), (as can be seen in Fig. 4); and a baffle hanger (retainers 92d and 92e)attached to each of the plurality of impingement baffles (92) thereby cooling said product (A), (refer to col.1, lines 14-16), but fails to explicitly teach  wherein the top frame comprises a first sloped table bed and a second sloped table bed.  
        Dillon teaches a system (refer to Fig. 6) wherein the top frame (corresponding to frame of top housing 30) comprises a first sloped table bed (sloped sub zone table bed 56) and a second sloped table bed (sloped sub zone table bed 32), (refer to Par. 5, lines 40-50).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda such that the top  (refer to col.5, lines 40-50 of Dillon). 
In regards to claim 15, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Masuda teaches wherein driving the airflow (via blowoffs 13 and fans 7) onto said product (A) on said conveyor assembly (8/81/82) further comprises: directing said airflow (cold air via vents 14, blowoffs 13, 61 and and fans 7) onto said product (A) with the plurality of impingement baffles (9, 38, 91, 92, 93) configured to fits (via bolts and nuts 91d; Fig. 4) through a baffle cutout (cutouts 91a) in a side panel (side portion of baffle 91; Fig. 4) configured so that an exterior end (one exterior top end of baffle 91; Fig. 4) of the impingement baffle (91) fits (via bolts and nuts 91d) through the baffle cutout (91a). 
In regards to claim 18, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Masuda teaches wherein damping said product (A) on said conveyor assembly (8/81/82) further comprises: providing water from a water supply (water supply from water tank; refer to col.3, lines 25-29) to at least one nozzle (a plurality of spray nozzles 2a) with a main conduit (piping connecting water source from water tank to delivery conduit 2; pipes 20; refer to col.3, lines 25-29; Fig. 1) connected to at least one delivery (delivery conduit 2 including each piping to nozzles 2a; pipes 20; refer to col.3, lines 25-29; Fig. 1); and spraying (via plurality of nozzles 2a) said product (A) with water from said at least one nozzle (2a), (col.3, lines 18-20).  
In regards to claim 19, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 14, but fails to explicitly teach further comprising: collecting waste in a drain pan configured under a meeting point of the first table bed and the second table bed, said first table bed and said second table bed being sloped toward said meeting point.  
        Dillon further teaches further step of comprising: collecting waste in a drain pan (drain pan 62; Fig. 2) configured under a meeting point (meeting point of drain outlet conduit 67; Fig. 2) of the first table bed (left side slope of drain pan 62; Fig. 2) and the second table bed (right side slope of drain pan 62; Fig. 2), said first table bed and said second table bed being sloped toward said meeting point (meeting point of drain outlet conduit 67).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method step of Masuda by collecting waste in a drain pan configured under a meeting point of a first table bed and a second table bed, said first table bed and said second table bed being sloped toward said meeting point as taught by Dillon in order to drain the used sprayed fluid (refer to col.3, lines 51-53 of Dillon). 
In regards to claim 20, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 14, but fails to explicitly teach wherein said product comprises chile.  
        However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method steps of product cooling method having product that comprises chile, since it has been held to be within (refer to col.2, lines 14-16 of Masuda).

Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 4,199,958) in view of Dillon (US 3,729,773), further in view of Wieck (US 2012/0090194).
In regards to claim 2, Masuda meets the claim limitations as set forth above in the rejection of claim 1. Further, Masuda teaches wherein the airflow assembly further comprises: an air pump (fans 7 is being considered as air pumps since they are circulating cold air forced to blow out through the blowoffs 61 at the air chamber 6 by means of the driven fans 7; refer to col.5, lines 32-34) drives an airflow (cold air) through; and at least one input conduit (cold air vent pipes 14 and blowoffs 61, 13) and said at least one input conduit (14/61/13), but fails to explicitly teach having at least one air filter through which said air pump drives an airflow through.  
         Wieck teaches a cooling system (refer to Fig. 1) further having at least one air filter through which said air pump drives the airflow through (refer to par. 13).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda to include at least one air filter as taught by Wieck in order to remove the contamination (refer to par, 10 of Wieck).
In regards to claim 3, Masuda meets the claim limitations as set forth above in the rejection of claim 2. Further, Masuda teaches wherein said chilling assembly further comprises: a baffle cutout (cutouts 91a) in a side panel (side portion of baffle 91; Fig. 4) configured so that an exterior end (one exterior top end of baffle 91; Fig. 4) of the impingement baffle (91) fits (via bolts and nuts 91d) through the baffle cutout (91a); wherein the plurality of impingement baffles (9, 38, 91, 92, 93) direct said airflow (cold air), (refer to col.5, lines 8-10 and col.8, lines 30-31; wherein baffle plates 9 for guiding the cold air), driven through said at least one input conduit (14/13/61), onto said conveyor assembly (as can be seen in Figs. 9-11).  
In regards to claim 4, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Masuda teaches wherein said liquid flow assembly further comprises: a main conduit (conduit connecting water source from water tank to delivery conduit 2; pipes 20; refer to col.3, lines 25-29; Figs. 1-2); at least one delivery conduit (delivery conduit 2 including each piping to nozzles 2a; pipes 20; refer to col.3, lines 25-29; Fig. 1) attached to said main conduit (as can be seen in Figs. 1-2), wherein the baffle hanger (retainers 92d and 92e) is configured to attach to the at least one delivery conduit (20), (as can be seen in Fig. 2); and at least one nozzle (a plurality of spray nozzles 2a) attached to said at least one delivery conduit (2) wherein liquid is distributed onto said product (A) from said at least one nozzle (2a), (as can be seen in Fig. 11).  
In regards to claim 17, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Masuda teaches further comprising: driving said airflow (cold air) with an air pump (via fans 7 is being considered as air pumps since they are circulating cold air forced to blow out through the blowoffs 61 at the air chamber 6 by means of the driven fans 7; refer to col.5, lines 32-34), but fails to explicitly teach filtering said airflow with at least one air filter.  
       Wieck teaches a cooling system (refer to Fig. 1) further comprising: filtering said airflow with at least one air filter (refer to par. 13).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method step of Masuda by driving said airflow with an air pump, and filtering said airflow with at least one air filter as taught by Wieck in order to remove the contamination (refer to par, 10 of Wieck).
                                                                                               
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 4,199,958) in view of Dillon (US 3,729,773) and Wieck (US 2012/0090194), further in view of McClanahan et al. (US 4,361,444).
In regards to claim 5, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 4, but fails to explicitly teach wherein each of said at least one nozzle comprises: a quick disconnect spray nozzle.  
        McClanahan teaches a spray system (Fig. 8) wherein each of said at least one nozzle (130) comprises: a quick disconnect spray nozzle (a quick-disconnect 148).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a quick disconnect spray nozzle as taught by McClanahan in order to permit easier removal and replacement of the spray nozzle during maintenance (refer to col.8, lines 19-21 of McClanahan). 
In regards to claim 6, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 4. Further, Masuda teaches wherein said liquid flow assembly (2) further comprises: a main supply line (supply conduit connecting water tank; refer to col.3, lines 25-29) connecting said main conduit to a water supply (a water tank; refer to col.3, lines 25-29), but fails to explicitly teach a valve for controlling flow from said water supply.  
         McClanahan teaches a spray system (10, Fig. 1A) wherein a valve (204) for controlling flow from said water supply (refer to col.7, lines 10-15).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a valve for controlling flow from said water supply as taught by McClanahan in order to control to be open and closed at the appropriate times (refer to col.7, lines 10-15 of McClanahan). 
In regards to claim 13, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach wherein each of said at least one nozzle comprises: a quick disconnect spray nozzle.  
        McClanahan teaches a spray system (refer to Fig. 8) wherein each of said at least one nozzle (130) comprises: a quick disconnect spray nozzle (a quick-disconnect 148).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda with a quick disconnect spray nozzle as taught by McClanahan in order to permit easier removal and (refer to col.8, lines 19-21 of McClanahan). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 4,199,958) in view of Dillon (US 3,729,773), further in view of Smith (US 4,955,209).
In regards to claim 9, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Masuda teaches wherein said conveyor assembly (8/81/82) further comprises: a conveyor belt (conveyor rail 81 is being considered as conveyor belt); at least one roller (shackle 82) for supporting said conveyor belt (81), but fails to explicitly teach a drive shaft for propelling said conveyor belt and a motor for driving said drive shaft.  
        Smith teaches a conveyor belt assembly (11; Fig. 1) to carry product load through a cryogenic wherein a drive shaft (14) for propelling said conveyor belt (12) and a motor (21) for driving said drive shaft (refer to col.4, lines 1-3; Fig. 1).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda to include a shaft and a motor used as driving said drive shaft in order to rotatably support and drive in turn by motor  (refer to col.4, lines 1-3 of Smith). 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 4,199,958) in view of Dillon (US 3,729,773), further in view of Banks et al. (US 2,996,761).
In regards to claim 12, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach wherein said plurality of impingement baffles are configured to expel heated air out the exterior end of the impingement baffle.  
        Banks teaches a cooling and conveyor assembly wherein said plurality of impingement baffles (80) are configured to expel heated air out (via ventilator 82) the exterior end of the impingement baffle (refer to col.6, lines 26-45). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Masuda such that the plurality of impingement baffles are configured to expel heated air out the exterior end of the impingement baffle as taught by Banks in order to prevent heated air from  mixing with the air in the cooling Zone and interfering  with the cooling of partly finished items being moved through said zone, and  further avoid mingling heated air with the air in the cooling zone (refer to col.6, lines 30-34 of Banks).
In regards to claim 16, Masuda as modified meets the claim limitations as set forth above in the rejection of claim 15, but fails to explicitly teach further comprising: capturing heated air rising from said product with said plurality of impingement baffles expelling said heated air out the exterior end of the impingement baffle.
         Banks teaches a method of cooling and conveyor assembly wherein further comprising: capturing heated air (refer to col.6, lines 26-45) rising from said product (product in dipping tank 21) with said plurality of impingement baffles (80), expelling said heated air out (via ventilator 82) the exterior end of the impingement baffle (refer to col.6, lines 26-45). 
  mixing with the air in the cooling Zone and interfering  with the cooling of partly finished items being moved through said zone, and  further avoid mingling heated air with the air in the cooling zone  (refer to col.6, lines 30-34 of Banks).

                                            Response to Arguments
Applicant's arguments filed on 10/13/2021 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Dillon (US 3,729,773) and Banks et al. (US 2,996,761).
        
                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763  


/CASSEY D BAUER/Primary Examiner, Art Unit 3763